Citation Nr: 1623308	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-10 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin rash, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran had active service in the U.S. Air Force from November 1966 to November 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which-in pertinent part, denied the benefit sought on appeal.  The claims file was later transferred to the RO in New Orleans, Louisiana.

In August 2011, the Veteran presented testimony at a Board hearing at the RO before the undersigned.  A transcript of the hearing has been associated with the claims file.

In February 2012 and August 2014, the Board remanded the case to the Appeals Management Center (AMC) for additional development.


FINDINGS OF FACT

1.  The AMC completed the additional development directed in the August 2014 Board remand.

2.  The Veteran does not have a chronic skin disorder but rather has acute manifestations of heat rash.


CONCLUSION OF LAW

The requirements for entitlement to service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the July 2009 rating decision, via a January 2009 letter, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STR) and VA treatment records are in the claims file.  Further, the Board twice remanded the case for medical assessment of the Veteran's claimed disorder.  The AMC sought additional records and arranged an additional medical nexus review, thereby complying with all directives of the Board's August 2014 remand.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.

Concerning the Veteran's Board hearing, all applicable procedural requirements were complied with, as evidenced by the absence of any objection by the Veteran or his representative.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Service Connection

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

At the VA examinations and at his hearing testimony, the Veteran has asserted that he first broke out with a rash during his active service.  He testified that it was always in the same place-his lower back.  He testified that over the years he had self-treated with over-the-counter (OTC) topicals and, while the rash never went away, the medications controlled it.  He testified that the rash was present at the hearing.

An October 1970 entry in the STR notes an examination of the Veteran for the FAA, and a rash on his buttocks was noted, and medication was prescribed.  (09/11/2014 VBMS entry-STR, p. 28)  Although the Veteran indicated on his October 1970 Report of Medical History for his examination at separation that he had no history of skin disease, the October 1970 Report of Medical Examination For Separation noted a mild erythemous rash on the buttocks, and his skin was assessed as abnormal.  Id. at 1.

At the May 2009 VA examination, the Veteran reported that he served in Vietnam, that he had a history of a skin rash which was intermittent, not constant or progressive.  He reported further that it had its onset in 2009, and that he had not tried any type treatment or medication-either systemic or topical.  No rash was present on the day of the examination.  (05/19/2009 VBMS entry-VA Examination.

Upon initial review of the Veteran's appeal, the Board noted the findings of the May 2009 examination, but also noted that a June 2010 outpatient treatment entry noted the presence of onychomycosis and onychocryptosis, as well as a prescription for a topical over the prior 12 months, and remanded for another examination.

The March 2012 examination report reflects the 1970 entries in the STRs, which included a prescription for Benadryl lotion 2% for the rash noted in 1970, but also noted that the Veteran's medical records, to include his electronic VA records, reflected no treatment of or description of a rash or other record of treatment for a chronic problem.  (03/05/2012 VBMS entry-VA Examination)

In August 2014, the Board again remanded so that the examiner could specifically address whether the Veteran's reported symptoms were causally connected to the symptoms noted in the STRs.  The examiner was to assume that the Veteran had some level of symptomology over the prior 12 months.

The October 2014 addendum by the examiner reflects another review of the Veteran's medical records and claims file.  The examiner specifically noted that the lay reports and histories were considered, as well as the Board's instruction of assumed symptomatology.  The examiner opined that it was not at least as likely that the Veteran's assumed skin symptomatology was causally connected to the symptoms and treatment noted in the STR.

The examiner noted the October 16, 1970 instance where a mild
erythematous heat rash on buttocks treated with topical Kenalog ointment, and the October 1970 notation on the separation examination two days later.  The examiner noted that the continued findings two days apart was the same condition and one episode of a rash, which did not constitute a chronic skin condition.  The examiner also noted that the fact that the March 2012 VA examination did not find an active ongoing skin disease suggested that any skin condition the Veteran may have had was intermittent.

The examiner observed that heat rash is a common phenomenon that occurs in predisposed individuals during periods of exertion or heat exposure; and, and it is self-limited, especially when treated.  Each instance of heat rash should be considered a new and separate condition, and it would be unlikely that it was an ongoing chronic rash condition.  As a result, the examiner opined that it was not at least as likely as not that the Veteran's assumed symptomatology is causally connected to the instances noted in the STR.  (10/26/2014 VBMS entry-C&P Exam).

The Board acknowledges the Veteran's competency to identify when a rash is present on his body.  See 38 C.F.R. § 3.159(a)(2).  The Board finds, however, that determining whether a rash is a continuous chronic disorder or an acute, though recurrent, matter that resolves without residual is beyond the training and experience of a lay person.  There is no evidence that the Veteran has medical training.  Hence, his personal opinion is not probative as to this issue.

The medical examiner reviewed the record and provided a full explanation for the opinion rendered.  Hence, the Board finds it highly probative.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, the examiner's opinion is supported by the record.  Although the Veteran testified that his "rash" was always present, the medical evidence shows that not to have been the case.  There was no rash present at the May 2009 and March 2012 examinations, and VA outpatient records reflect the Veteran's periodic diabetic checks indicated no skin pathology.  (03/10/2009 VBMS entry-Medical Treatment-Government Facility p. 10; 03/15/2010 at p. 18)

The Veteran also asserted that he had a skin disorder due to herbicide exposure.  There is no indication in the Veteran's service records that he served in Vietnam, and he conceded at the hearing that he did not.  He based his assertion on the fact that his unit deployed to Vietnam and that he had to work on unit equipment that he thought may have had Agent Orange (AO) on it.  However, the Veteran conceded that he really did not know if he in fact had been exposed to AO.  (08/09/2011 VBMS entry-Hearing Testimony, pp. 3-4).  As noted, the Veteran does not have a currently diagnosed skin disorder, nor has a chronic skin disability been shown to have existed at any time during the pendency of the claim.  Further, his assertion that he may have been exposed to AO is purely speculative.

In light of all of the above, the Board finds that the preponderance of the evidence is against the claim, as there is no currently diagnosed disorder, which is the first requirement for service connection.  McClain v. Nicholson, 21 Vet. App. 319 (2007); 38 C.F.R. § 3.303.  

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for a skin rash, including as due to herbicide exposure, is denied.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


